Citation Nr: 0520780	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a pulled tendon of 
the right leg.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

This appeal arises from an April 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The veteran's appeal 
is currently being handled by the Detroit RO.

The Board notes that in March 2004 the veteran filed a claim 
of entitlement to non-service connected pension benefits; 
however, as this issue has not been developed or certified on 
appeal, it is referred to the RO for appropriate 
consideration.

The issues of entitlement to service connection for hearing 
loss and a kidney disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Paget's disease was first manifest in 2000, more than 50 
years after separation from service.

3.  The veteran does not currently suffer from Paget's 
disease that is attributable to injury or disease in military 
service.

4.  Hepatitis was first manifest in the medical record in the 
early 2000s, many years after separation from service.

5.  Hepatitis is not attributable to injury or disease in 
military service.

6.  A skin disability was first manifest in the medical 
record in the 1990s, more than 40 years after separation from 
service.

7.  A skin disability is not attributable to injury or 
disease in military service.

8.  The veteran does not currently suffer from residuals of a 
pulled tendon of the right leg during service.


CONCLUSIONS OF LAW

1.  Paget's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A right leg disability claimed as a pulled tendon was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2002, the veteran filed a claim of service 
connection for Paget's disease that was claimed as being the 
result of lying in water during service in the Pacific; 
service connection for hepatitis that he maintained was 
discovered shortly after service; service connection for a 
right leg disability in the form of a pulled tendon that was 
injured climbing down a rope; and service connection for a 
skin disability manifested by lesions over the face and body 
that was due to chemicals that were put on military uniforms.

The service medical records to include the November 1945 
separation physical examination are silent regarding 
complaints, findings or diagnoses of Paget's disease, 
hepatitis, a right leg disability, and a skin disability.

A January 2002 VA treatment note indicates that the veteran 
had recently been diagnosed with Paget's disease.  Treatment 
notes from the early 2000s also include a history of 
hepatitis and multiple skin lesions.  Medication for eczema 
was prescribed in January 2002.

A May 2003 statement from Steven Marchetta, D.O., indicates 
that the veteran had been treated in the past for multiple 
skin lesions.  Currently, he had several lesions that looked 
like actinic keratosis.  Other lesions looked like seborrheic 
keratosis.  It was noted that some lesions of the back had 
been removed and had been diagnosed as basal cell carcinoma.

A June 1995 private treatment note indicates the presence of 
actinic keratosis.  A May 1993 note indicates treatment for 
seborrheic keratosis and basal cell carcinoma. 

A January 2004 statement from Dr. Marchetta indicates that 
the veteran had been a patient since February 1996.  Multiple 
skin lesions had been removed.  Many of these lesions had 
been benign; however, some lesions had been diagnosed as skin 
cancer.  

A November 2004 statement from Dr. Marchetta indicates that 
the veteran was seen for multiple lesions that looked like 
seborrheic keratosis.  

A June 2003 statement from Jean Nelson, D.O., indicates that 
lab work three years before had been the basis for a 
diagnosis of Paget's disease.  

A June 2003 statement from Evelyn Alumit, M.D., indicates 
that the veteran suffered from hepatitis.  A history of 
hepatitis B of three years duration was noted.

A November 2004 private hospital report included a history of 
hepatitis A and B.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

With regard to the claim of service connection for a pulled 
tendon of the right leg, the veteran has maintained that he 
suffered such an injury during service when climbing down a 
rope.  The service medical records do not reflect complaints, 
findings, or diagnoses of an injury manifested by a pulled 
tendon of the right leg.  Moreover, the post service medical 
evidence is equally silent regarding any evidence of a pulled 
right leg tendon or any residual thereof.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from a right leg disability resulting 
from a pulled tendon in service is found in his statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis or medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a pulled tendon of the right leg.

With regard to the claim of service connection for Paget's 
disease, the veteran contends that this disability was the 
result of being submerged in water during service.  The 
evidence does not support this contention.

Paget's disease is defined as a generalized skeletal disease, 
frequently familial, of older persons in which bone 
resorption and formation are both increased, leading to 
thickening and softening of bones and bending of weight 
bearing bones.  Stedman's Medical Dictionary, 501 (26th ed. 
1995).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service and arthritis becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Although the veteran has maintained 
that Paget's disease is a type of arthritis, the above 
definition demonstrates that Paget's disease is a separate 
and distinct disease from arthritis.  As a result, the Board 
will not apply the presumptive service connection provisions 
relative to this claim.

The service medical records are silent regarding the presence 
of Paget's disease.  A June 2003 statement from Dr. Nelson 
indicates that a diagnosis of Paget's disease had been made 
three years before.  Likewise, a January 2002 VA medical note 
indicates that the veteran had recently been diagnosed with 
Paget's disease.  There is no medical evidence to the 
contrary.  Based on the above evidence, the Board finds that 
the medical record clearly establishes that Paget's disease 
was first manifest in the early 2000s. 

The resolution of this issue hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
currently diagnosed Paget's disease and his military service.  
The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).  

In this case, there is simply no competent medical evidence 
that would establish a nexus between disease or injury during 
service and the eventual manifestation of Paget's disease 
more than 50 years later.  The only evidence which would 
support the veteran's claim is found in his statements.  Case 
law dictates that lay individuals may not render medical 
diagnoses or medical nexus opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As a result, the Board will not 
place any significant probative weight on the veteran's lay 
evidence in relation to the etiology of Paget's disease. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Paget's disease.

With regard to the claim of service connection for hepatitis, 
the service medical records are silent regarding the presence 
of this disability.  The veteran has maintained that 
hepatitis was diagnosed not long after separation from 
service.  The private and VA medical record from the 2000s 
includes a history of hepatitis.  The exact date of onset is 
not noted in the medical record.  The medical record, 
however, does not establish the initial manifestation of 
hepatitis until many years after separation from service.  

The resolution of this issue hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
currently diagnosed hepatitis and his military service.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  

In this case, there is simply no competent medical evidence 
that would establish a nexus between disease or injury during 
service and the eventual manifestation of hepatitis many 
years later.  The only evidence which would support the 
veteran's claim is found in his statements.  Case law 
dictates that lay individuals may not render medical 
diagnoses or medical nexus opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As a result, the Board will not 
place any significant probative weight on the veteran's lay 
evidence in relation to the etiology of hepatitis. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis.

With regard to the claim of service connection for a skin 
disability, the veteran has maintained that a skin disability 
manifested by lesions of the face and body are the result of 
chemicals used in service.  The evidence does not support 
this contention.

The Board notes that the veteran has been denied entitlement 
to service connection for skin cancer; however, he has not 
perfected an appeal relative to the claim of service 
connection for skin cancer and thus this disability will not 
be further discussed in this decision.

The service medical records are silent regarding the presence 
of a skin disability.  In fact, the medical record first 
shows treatment for a skin disability, variously diagnosed as 
eczema, seborrheic keratosis and actinic keratosis, in the 
early 1990s.  Thus, the medical record demonstrates the 
initial manifestation of a skin disability more than 40 years 
after separation from service.  

The resolution of this issue hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
currently diagnosed skin disability and his military service.  
The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).  

In this case, there is simply no competent medical evidence 
that would establish a nexus between disease or injury during 
service and the eventual manifestation of a skin disability 
more than 40 years later.  The only evidence which would 
support the veteran's claim is found in his statements.  Case 
law dictates that lay individuals may not render medical 
diagnoses or medical nexus opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As a result, the Board will not 
place any significant probative weight on the veteran's lay 
evidence in relation to the etiology of a skin disability.

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disability.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in October 2002 and January 2005 as 
well as a statement of the case in August 2003 and a 
supplemental statement of the case in March 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the appellant's duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The above 
documents also informed the appellant about the information 
and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claims.  In this regard, all available VA and private 
treatment records have been obtained. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran has not been 
afforded a VA examination, as an examination is not necessary 
as the current record contains sufficient competent medical 
evidence to decide his claims.  See 38 C.F.R. § 3.159 (2004).  
As an examination is unnecessary, the Board finds that the RO 
has satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in October 2002 prior to the initial unfavorable AOJ 
decision in April 2003.


ORDER

Entitlement to service connection for Paget's disease is 
denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a disability manifested 
by a pulled tendon of the right leg is denied.

Entitlement to service connection for a skin disability is 
denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for hearing loss and a kidney disability.

By rating decision in October 2002, service connection for 
hearing loss was denied.  By rating decision in April 2003, 
service connection for a kidney disability was denied.  The 
veteran submitted a substantive appeal in September 2003 that 
addressed the four perfected issues on appeal.  

In addition, the substantive appeal also serves as the 
submission of a timely notice of disagreement with regard to 
the October 2002 denial of service connection for hearing 
loss and the April 2003 denial of service connection for a 
kidney disability.  The RO, therefore, must provide the 
veteran with a statement of the case dealing with the 
additional issues of service connection for hearing loss and 
a kidney disability.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  (When an NOD is filed, the Board should remand, 
rather than refer the issue to the RO for the issuance of a 
statement of the case.)

Accordingly, the case is REMANDED for the following action:

With regard to the October 2002 rating 
decision denying service connection for 
hearing loss and the April 2003 rating 
decision denying service connection for a 
kidney disability, the veteran should be 
provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decisions and 
a summary of the reasons and bases for 
such decisions.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


